   Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 1 of 10 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 Priscilla Lewis, individually and on behalf of
 all others similarly situated,                        C.A. No:
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 Waypoint Resource Group, LLC and
 John Does 1-25,


                        Defendant(s).

                                          COMPLAINT

       Plaintiff Priscilla Lewis (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Stein Saks, PLLC against Defendant Waypoint Resource Group LLC

(hereinafter “Defendant Waypoint”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 2 of 10 PageID: 2




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                              JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred and

where Plaintiff resides.

                                 NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.




                                             2
Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 3 of 10 PageID: 3




                                             PARTIES

   7.      Plaintiff is a resident of the State of New Jersey, County of Camden, with an address

at 2200 41st Street, Pennsauken, New Jersey 08110.

   8.      Defendant Waypoint is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and as used in the FDCPA with an address at 301 Sundance Parkway, Round

Rock, Texas 78681.

   9.      Upon information and belief, Defendant Waypoint is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of New Jersey;

           b. to whom Defendant Waypoint sent a collection letter attempting to collect a

               consumer debt;

           c. that directed the recipient of the collection letter to send payment to multiple,

               contradictory addresses;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.




                                              3
Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 4 of 10 PageID: 4




   13.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

has purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendant’s written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.




                                             4
Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 5 of 10 PageID: 5




        b. Common Questions Predominate: Common questions of law and fact exist

           as to all members of the Plaintiff Class and those questions predominance over

           any questions or issues involving only individual class members. The principal

           issue is whether the Defendant’s written communications to consumers, in the

           forms attached as Exhibit A violate 15 U.S.C. § 1692e.

        c. Typicality: The Plaintiff’s claims are typical of the claims of the members of

           the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

           claims arising out of the Defendants' common uniform course of conduct

           complained of herein.

        d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

           Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

           members of the Plaintiff Class. The Plaintiff is committed to vigorously

           litigating this matter. Plaintiff has also retained counsel experienced in handling

           consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

           nor her counsel have any interests which might cause them not to vigorously

           pursue the instant class action lawsuit.

        e. Superiority: A class action is superior to the other available means for the fair

           and efficient adjudication of this controversy because individual joinder of all

           members would be impracticable. Class action treatment will permit a large

           number of similarly situated persons to prosecute their common claims in a

           single forum efficiently and without unnecessary duplication of effort and

           expense that individual actions would engender.




                                          5
Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 6 of 10 PageID: 6




   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                  FACTUAL ALLEGATIONS

   20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.     Some time prior to January 12, 2021, an obligation was allegedly incurred to

Comcast Communications.

   22.     The Comcast Communications obligation arose out of an alleged debt for

transactions primarily for personal, family or household purposes.

   23.     The alleged Comcast Communications obligation is a "debt" as defined by 15

U.S.C.§ 1692a(5).

   24.     Comcast Communications is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   25.     Defendant Waypoint, contracted with the Comcast Communications to collect the

alleged debt.

   26.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.




                                              6
Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 7 of 10 PageID: 7




                         Violation – January 12, 2021 Collection Letter

   27.     On or about January 12, 2021, Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to Comcast Communications. A true and correct

copy of the Letter is attached hereto as Exhibit A.

   28.     The Letter states: “Send Mail to: Waypoint Resource Group LLC, PO Box 8588,

Round Rock, TX 78683-8538.

   29.     The bottom of the Letter contains a payment slip and states two completely different

addresses for the Defendant: 1) PO Box 8588 Round Rock, TX 78683-8588 and 2) Waypoint

Resource Group LLC, PO Box 1081, San Antonio, TX 78294-1081.

   30.     The Letter directs the Plaintiff to two completely different addresses in its

instructions for payment.

   31.     The Letter is deceptive and misleading by specifically stating to send “mail” to one

address and stating in its payment slip a completely different address.

   32.     The Letter is confusing and deceptive because it does not clearly indicate how the

Plaintiff can properly pay the alleged debt.

   33.     For example, if Plaintiff were to pay the requested amount on the collection letter

and sends the payment to an incorrect address, it is entirely possible that the payment would

not be applied to the alleged debt.

   34.     There is no instruction or clarification in the letter how the Plaintiff can properly

pay the alleged debt or to which address the payments would be sent, nor does the Letter state

that both addresses would be acceptable.

   35.     This language is false and deceptive as Plaintiff was unable to determine to which

address the payments should be sent.




                                               7
  Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 8 of 10 PageID: 8




      36.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

  the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

      37.     Defendant's deceptive, misleading and unfair representations with respect to its

  collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

  respond to the Defendant's demand for payment of this debt.

      38.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

      39.     Plaintiff was confused and misled to her detriment by the statements in the dunning

  letter, and relied on the contents of the letter to her detriment.

      40.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      43.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

  or misleading representation or means in connection with the collection of any debt.

      44.     Defendant violated § 1692e:




                                                 8
   Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 9 of 10 PageID: 9




               a. As the Letter it is open to more than one reasonable interpretation, at least one

                   of which is inaccurate.

               b. By making a false and misleading representation in violation of §1692e(10).

       45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.

                               DEMAND FOR TRIAL BY JURY

       46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Priscilla Lewis, individually and on behalf of all others similarly

situated, demands judgment from Defendant Waypoint as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


                                                Respectfully Submitted,



                                                   9
Case 1:21-cv-03396-NLH Document 1 Filed 02/24/21 Page 10 of 10 PageID: 10




                                 STEIN SAKS, PLLC

                                 /s/Raphael Deutsch
                                 Raphael Deutsch, Esq.
                                 285 Passaic Street
                                 Hackensack, NJ 07601
                                 Tel: (201) 282-6500
                                 Fax: (201) 282-6501
                                 rdeutsch@steinsakslegal.com




                                   10
